DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	Regarding the proposed amendment to claims 1 and 30 reciting "the power store being located laterally alongside the flow inducer within the interior of the cylindrical housing”, “the gripping part is arranged so that some part of the gripping part length extends on both sides of the housing longitudinal axis”, and” the power store and flow inducer are located alongside the handle and at the said end of the cylindrical housing”, the proposed after final amendments will not be entered because they present a new combination of limitations and claims not previously presented and thus raise new issues that would require further search and consideration.  
Response to Arguments
3.	Applicant’s arguments are found to be not persuasive since they are directed to amendments which are not entered.  
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PRADHUMAN PARIHAR/Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714